Citation Nr: 0511042	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  99-08 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
August 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in September 2003.  


FINDINGS OF FACT

1.	The veteran died in December 1997, at the age of 72.  The 
immediate cause of death was myocardial infarction, due to, 
or as a consequence of chronic lymphocytic leukemia, due to, 
or as a consequence of non-insulin dependent diabetes, due 
to, or as a consequence of coronary artery disease.

2.	At the time of the veteran's death, service connection was 
in effect for the residuals of a shell fragment wound, with 
partial paralysis of the left common peroneal and tibial 
nerves, rated 40 percent disabling; the residuals of a shell 
fragment wound of the left thigh, with injury of muscle group 
XIII, evaluated as 40 percent disabling; the residuals of a 
shell fragment wound of the left chest, with retained foreign 
body, evaluated as 20 percent disabling; and a donor site 
scar of the right thigh, evaluated as noncompensable.  The 
veteran's combined evaluation was 70 percent disabling.  

3.	Neither coronary artery disease, chronic lymphocytic 
leukemia, nor diabetes mellitus, the conditions that caused 
the veteran's death, were manifested during service or until 
many years thereafter.  

4.	A disability of service origin was not involved in the 
veteran's death.

5.	The veteran did not die as a result of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.	Entitlement to service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).  

2.	The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
appellant was furnished a letter in January 2004, pursuant to 
remand by the Board, that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit information regarding any evidence that 
he believes pertains to the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The 
appellant has been afforded the opportunity for a hearing on 
appeal.  In response to the letter provided in January  2004 
the appellant responded that she had no further records for 
consideration.  The RO additionally adjudicated the claim in 
a supplemental statement of the case in December 2004.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for the Cause of the Veteran's Death

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The record shows that 
the veteran died in December 1997, at the age of 72.  The 
immediate cause of death was myocardial infarction, due to, 
or as a consequence of chronic lymphocytic leukemia, due to, 
or as a consequence of non-insulin dependent diabetes, due 
to, or as a consequence of coronary artery disease.  No 
autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for the residuals of a shell fragment wound, with 
partial paralysis of the left common peroneal and tibial 
nerves, rated 40 percent disabling; the residuals of a shell 
fragment wound of the left thigh, with injury of muscle group 
XIII, evaluated as 40 percent disabling; the residuals of a 
shell fragment wound of the left chest, with retained foreign 
body, evaluated as 20 percent disabling; and a donor site 
scar of the right thigh, evaluated as noncompensable.  The 
veteran's combined evaluation, which was in effect since 
1950, was 70 percent disabling.  This combined evaluation is 
based upon regulations that consider the efficiency of each 
individual.  38 C.F.R. § 4.25.  

Review of the service medical records shows no evidence of 
cardiovascular disease, leukemia or diabetes mellitus.  
General medical examinations performed by VA in July 1947 and 
July 1949 showed no pertinent abnormality.  

Evidence submitted in connection with the appellant's claim 
for service connection for the cause of the veteran's death 
includes records of treatment from private physicians dating 
from early 1996.  These show that the veteran was seen for 
diabetic foot ulcers and non-insulin dependent diabetes 
mellitus; status post myocardial infarction, with atrial 
fibrillation; hypertension and hypertensive cardiovascular 
disease; peripheral vascular disease; and coronary artery 
disease, with apical aneurysm.  There are no records 
regarding the treatment of the veteran's leukemia.  

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service- connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In determining whether a service- connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303.  

The evidence of record does not show that the veteran had 
cardiovascular disease, leukemia, or diabetes mellitus while 
he was on active duty or that these disorders are, in any 
way, related to service.  The medical records dated in 1996 
do not indicate any relationship between the causes of death 
as listed on the death certificate and service and date from 
many years after his separation from active duty.  There is 
no pre-death mention of leukemia in the record.  Neither is 
there any indication that the shell fragment wound residuals, 
as debilitating as they may have been, were involved in the 
veteran's death.  The veteran is not shown to have had 
increased disability from these primarily orthopedic and 
neurologic abnormalities since his last compensation 
evaluation in 1950.  As a disability that caused death has 
not been related to service in any way, service connection 
for the cause of the veteran's death must be denied.

Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
non-service-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, the veteran's combined 
evaluation was 70 percent disabling.  Therefore, he was not 
in receipt of a total and permanent disability evaluation due 
to service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. 

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


